Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 5 recites “a controller configured to control an overall operation of the substate processing apparatus” which should be - a controller configured to control an overall operation of the substrate processing apparatus -. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikutsu (JP 2005101074 A, all citations from the provided translation), hereinafter Ikutsu, in view of Namba (US 20140041689 A1), hereinafter Namba, in view of Wagner (US 9620410 B1), hereinafter Wagner, and further in view of Jackson (US 20040003828 A1), hereinafter Jackson.

Regarding claim 1, Ikutsu discloses a substrate processing method comprising: 
conveying a workpiece with a puddle of a dry preventing liquid into a processing container (“the substrate 101 on which the predetermined pattern 101a is formed is rinsed, and the surface of the substrate 101 and the pattern 101a are immersed in the rinsing liquid 102” paragraph [0024], “Next, these are housed in a predetermined high-pressure container” paragraph [0025], and “the substrate 101 whose surface is wet with the rinsing liquid 102” paragraph [0026] indicates that the substrate enters the chamber wet with the rinse 102); 
pressurizing an inside of the processing container (“The pressure inside the reaction chamber is such that the supercritical substance becomes a liquid” paragraph [0025]); 
supplying a processing fluid (“the supercritical substance, CF3OF, CF3COF, CHF2OCHF2, FNO, F3NO may be used, and in addition to the fluorinated carbonyl compound, a hypofluorite compound or a halogenated nitrogen compound may be used” paragraph [0048]) that has a lower boiling point than that of the dry preventing liquid (“2-propanol is taken as an example of the rinsing solution, but the present invention is not limited to this. Polar organic substances (organic solvents) such as alcohols, ketones, and ethers can be used as the rinsing solution. Further, a fluoroalcohol such as fluorinated propanol may be 
supplying the processing fluid to the workpiece with the puddle of drying preventing liquid within the processing container (“On the surface of the substrate 101 immersed in the liquid 103 of the supercritical substance, a part of the rinse liquid 102 is replaced with the liquid 103 of the supercritical substance” paragraph [0026]); and 
second heating the processing container to form a mixed liquid of the dry preventing liquid and the processing fluid on the workpiece within the processing container into a supercritical state by heating the mixed liquid (“the internal pressure and internal temperature of the reaction chamber are set to the conditions (cocritical point) where the rinse liquid 102 and the supercritical substance are in the supercritical state” paragraph [0027]).

Ikutsu does not disclose:
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying;
supplying an inert gas to the processing container after the first heating to pressurize an inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece conveyed in the conveying;
supplying the inert gas to a processing fluid container containing the processing fluid; 
supplying the processing fluid after the processing container is pressurized with the inert gas; or
second heating the processing container after supplying the inert gas to the processing container.

However, Namba teaches:
supplying an inert gas (“the pressure control part 112 shown in FIG. 2 controls the gas supply part 61 to supply gas into the internal space 70 of the chamber 7 from the second upper nozzle 78 shown in FIG. 1. In this preferred embodiment, the gas supply part 61 supplies nitrogen gas (N.sub.2) to the inside of the chamber 7” paragraph [0045]) to the processing container to pressurize an inside of the 
supplying the processing fluid after the processing container is pressurized with the inert gas (“coating of the upper surface 91 of the substrate 9 with the third processing liquid in Step S17” paragraph [0206]); and
second heating after supplying the inert gas to the processing container (“the substrate 9 is heated by the heating part 79 concurrently with the drying of the substrate 9” paragraph [0089]).

In view of Namba’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
supplying an inert gas to the processing container to pressurize an inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece;
supplying the processing fluid after the processing container is pressurized with the inert gas; and
second heating after supplying the inert gas to the processing container as is taught in Namba, in the substrate processing method disclosed by Ikutsu.
One would have been motivated to include: 
supplying an inert gas to the processing container to pressurize an inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece;

second heating after supplying the inert gas to the processing container because Namba states that pressurizing will ”reliably prevent the second processing liquid on the substrate 9 from vaporizing.” Therefore, pressurizing will preserve the dry prevention liquid in Ikutsu.

Ikutsu, as modified by Namba, does not disclose:
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying;
supplying the inert gas to the processing container after the first heating; or
supplying the inert gas to a processing fluid container containing the processing fluid.

However, Wagner teaches: 
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying (“the process chamber may be preheated” column 14, line 30); and
pressurizing the processing container after the heating (“the process chamber may be preheated to a critical temperature of a given fluid (i.e., prior to pressurizing the process chamber with a low/no surface tension fluid and even prior to loading the microelectronic topography within the process chamber). An advantage of such embodiments is it may be more time efficient to do so versus providing the heated environment after pressurizing the process chamber and/or loading the microelectronic topography. In particular, due to the process chamber having to generate and withstand relatively high pressures, the process chamber may have substantially thick walls. Increasing the temperature within such a process chamber may take a substantial amount of time (e.g., on the order of 30 to 60 minutes), which may substantially delay the fabrication process and, thus, be undesirable for production yield” column 14, line 30).

In view of Wagner’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 

pressurizing the processing container after the heating as is taught in Wagner, in the substrate processing method as presently modified.
One would have been motivated to include: 
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying
pressurizing the processing container after the heating because Wagner states that this feature is more time efficient.

Ikutsu, as modified by Namba and Wagner, does not disclose supplying the inert gas to a processing fluid container containing the processing fluid.

However, Jackson teaches supplying the inert gas to a processing fluid container containing the processing fluid (See portion of figure 12 below).

    PNG
    media_image1.png
    388
    265
    media_image1.png
    Greyscale



Regarding claim 7, Ikutsu, as modified by Namba, Wagner, and Jackson, discloses the substrate processing method of claim 1, wherein the dry preventing liquid is a fluorine-containing organic solvent (“2-propanol is taken as an example of the rinsing solution, but the present invention is not limited to this. Polar organic substances (organic solvents) such as alcohols, ketones, and ethers can be used as the rinsing solution. Further, a fluoroalcohol such as fluorinated propanol may be used as the rinsing solution. Further, a fluorine-based solvent such as hydrochlorofluorocarbon, which is generally used as a cleaning agent, may be used as the rinsing solution” paragraph [0044]).

Regarding claim 8, Ikutsu, as modified by Namba, Wagner, and Jackson, discloses the substrate processing method of claim 1, wherein the processing fluid is a fluorine-containing organic solvent (“the supercritical substance, CF3OF, CF3COF, CHF2OCHF2, FNO, F3NO may be used, and in addition to the fluorinated carbonyl compound, a hypofluorite compound or a halogenated nitrogen compound may be used” paragraph [0048]).

Regarding claim 14, Ikutsu, as modified by Namba, Wagner, and Jackson, discloses the substrate processing method of claim 8, wherein a boiling point of the processing fluid is lower than a boiling point of the dry preventing liquid (F3NO has a lower boiling point than fluorinated propanol for instance).

Claims 5, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikutsu, in view of Namba, in view of Wagner, in view of Jackson, and further in view of Toshima (US 8465596 B2), hereinafter Toshima.

Regarding claim 5, Ikutsu discloses a substrate processing apparatus comprising: 
conveying a workpiece with a puddle of a dry preventing liquid into a processing container (“the substrate 101 on which the predetermined pattern 101a is formed is rinsed, and the surface of the substrate 101 and the pattern 101a are immersed in the rinsing liquid 102” paragraph [0024], “Next, these are housed in a predetermined high-pressure container” paragraph [0025], and “the substrate 101 whose surface is wet with the rinsing liquid 102” paragraph [0026] indicates that the substrate enters the chamber wet with the rinse 102); 
a processing fluid supply connected to the processing container and configured to supply a processing fluid (Figure 5, element 503 and “a supercritical substance that is a gas in the air atmosphere and becomes a supercritical state under a predetermined condition is liquefied at a high pressure in the reaction chamber. Introduce liquid” paragraph [0025]) having a lower boiling point than that of the dry preventing liquid to the workpiece with the puddle of drying preventing liquid within the processing container (F3NO has a lower boiling point than fluorinated propanol for instance); 
a heater configured to heat the processing container (Figure 5, element 513 and “the internal pressure and internal temperature of the reaction chamber are set to the conditions (cocritical point) where the rinse liquid 102 and the supercritical substance are in the supercritical state” paragraph [0027]); 
pressurizing an inside of the processing container (“The pressure inside the reaction chamber is such that the supercritical substance becomes a liquid” paragraph [0025]); and 
second heat the processing container to form a mixed liquid of the dry preventing liquid and the processing fluid on the workpiece within the processing container into a supercritical state (“the internal pressure and internal temperature of the reaction chamber are set to the conditions (cocritical point) where the rinse liquid 102 and the supercritical substance are in the supercritical state” paragraph [0027]).

    PNG
    media_image2.png
    347
    572
    media_image2.png
    Greyscale

Ikutsu does not disclose:
a conveyor configured to convey the workpiece;
a first inert gas supply line connected to the processing container and configured to supply an inert gas into the processing container so as to pressurize the inside of the processing container;
a second inert gas supply line connected to the processing fluid supply and configured to supply the inert gas into the processing fluid supply;
a controller configured to control an overall operation of the substrate processing apparatus, 
wherein the controller is programmed to: 
convey the workpiece with the puddle of the dry preventing liquid into the processing container using the conveyor; 
first heat the processing container containing the workpiece with the puddle of the dry preventing liquid to a predetermined temperature using the heater after the workpiece is conveyed; 
supply the inert gas to the processing container using the first inert gas supply line after the first heating of the processing container to pressurize the inside of the processing container to 
supply the inert gas to the processing fluid supply containing the processing fluid using the second inert gas supply line; 
supply the processing fluid to the workpiece with the puddle of drying preventing liquid within the processing container after the processing container is pressurized with the inert gas; and 
second heat the processing container to form a mixed liquid of the dry preventing liquid and the processing fluid on the workpiece within the processing container into a supercritical state after supplying the inert gas to the processing container.

However, Namba teaches:
a first inert gas supply line connected to the processing container and configured to supply an inert gas into the processing container (“the pressure control part 112 shown in FIG. 2 controls the gas supply part 61 to supply gas into the internal space 70 of the chamber 7 from the second upper nozzle 78 shown in FIG. 1. In this preferred embodiment, the gas supply part 61 supplies nitrogen gas (N.sub.2) to the inside of the chamber 7” paragraph [0045]) so as to pressurize the inside of the processing container to a range of 0.05 MPa to 0.5 MPa (“the pressure control part 112 controls the gas supply part 61 and the suction part 62, to increase the pressure in the internal space 70 of the chamber 7 to be a predetermined pressure higher than the normal pressure (preferably, higher than the normal pressure and not higher than a pressure which is higher than the normal pressure by about 0.1 MPa)” paragraph [0078]. “Normal” being atmospheric, the pressure is preferably no more than about 0.2 MPa) to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece (“In Step S16, the rinse process may be performed on the substrate 9 while the internal space 70 of the chamber 7 is brought into the pressurized atmosphere. It is thereby possible to more reliably prevent the second processing liquid on the substrate 9 from vaporizing as compared with under normal pressure” paragraph [0205]);

second heating after supplying the inert gas to the processing container (“the substrate 9 is heated by the heating part 79 concurrently with the drying of the substrate 9” paragraph [0089]).

In view of Namba’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a first inert gas supply line connected to the processing container and configured to supply an inert gas into the processing container to pressurize an inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece;
supplying the processing fluid after the processing container is pressurized with the inert gas; and
second heating after supplying the inert gas to the processing container as is taught in Namba, in the substrate processing method disclosed by Ikutsu.
One would have been motivated to include: 
a first inert gas supply line connected to the processing container and configured to supply an inert gas into the processing container to pressurize an inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece;
supplying the processing fluid after the processing container is pressurized with the inert gas; and
second heating after supplying the inert gas to the processing container because Namba states that pressurizing will ”reliably prevent the second processing liquid on the substrate 9 from vaporizing.” Therefore, pressurizing will preserve the dry prevention liquid in Ikutsu.

Ikutsu, as modified by Namba, does not disclose:
a conveyor configured to convey the workpiece;

a controller configured to control an overall operation of the substrate processing apparatus, 
wherein the controller is programmed to: 
convey the workpiece with the puddle of the dry preventing liquid into the processing container using the conveyor; 
first heat the processing container containing the workpiece with the puddle of the dry preventing liquid to a predetermined temperature using the heater after the workpiece is conveyed; 
supply the inert gas to the processing container using the first inert gas supply line after the first heating of the processing container to pressurize the inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece conveyed by the conveyor; 
supply the inert gas to the processing fluid supply containing the processing fluid using the second inert gas supply line; 
supply the processing fluid to the workpiece with the puddle of drying preventing liquid within the processing container after the processing container is pressurized with the inert gas; and 
second heat the processing container to form a mixed liquid of the dry preventing liquid and the processing fluid on the workpiece within the processing container into a supercritical state after supplying the inert gas to the processing container.

However, Wagner teaches pressurizing the processing container after the processing container is heated to the predetermined temperature by the heater (“the process chamber may be preheated to a critical temperature of a given fluid (i.e., prior to pressurizing the process chamber with a low/no surface tension fluid and even prior to loading the microelectronic topography within the process chamber). An advantage of such embodiments is it may be more time efficient to do so versus providing the heated environment after pressurizing the process chamber and/or loading the microelectronic topography. In 

In view of Wagner’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include pressurizing the processing container after the processing container is heated to the predetermined temperature by the heater (“the process chamber may be preheated to a critical temperature of a given fluid as is taught in Wagner, in the substrate processing method as presently modified.
One would have been motivated to include pressurizing the processing container after the processing container is heated to the predetermined temperature by the heater (“the process chamber may be preheated to a critical temperature of a given fluid because Wagner states that this feature is more time efficient.

Ikutsu, as modified by Namba and Wagner, does not disclose:
a conveyor configured to convey the workpiece;
a second inert gas supply line connected to the processing fluid supply and configured to supply the inert gas into the processing fluid supply; or
a controller configured to control an overall operation of the substrate processing apparatus, 
wherein the controller is programmed to: 
convey the workpiece with the puddle of the dry preventing liquid into the processing container using the conveyor; 
first heat the processing container containing the workpiece with the puddle of the dry preventing liquid to a predetermined temperature using the heater after the workpiece is conveyed; 

supply the inert gas to the processing fluid supply containing the processing fluid using the second inert gas supply line; 
supply the processing fluid to the workpiece with the puddle of drying preventing liquid within the processing container after the processing container is pressurized with the inert gas; and 
second heat the processing container to form a mixed liquid of the dry preventing liquid and the processing fluid on the workpiece within the processing container into a supercritical state after supplying the inert gas to the processing container.

However, Jackson teaches a second inert gas supply line connected to the processing fluid supply and configured to supply the inert gas into the processing fluid supply (See portion of figure 12).

Ikutsu discloses a pump for introducing the processing fluid. Jackson teaches pushing the processing fluid using an inert gas. The substitution of one known element (the pump of Ikutsu) for another (the system of Jackson) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the system taught in Jackson would have yielded predictable results, namely, a means for introducing the processing fluid (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Ikutsu, as modified by Namba, Wagner, and Johnson, does not disclose:
a conveyor configured to convey the workpiece; or
a controller configured to control an overall operation of the substrate processing apparatus, 
wherein the controller is programmed to: 

first heat the processing container containing the workpiece with the puddle of the dry preventing liquid to a predetermined temperature using the heater after the workpiece is conveyed; 
supply the inert gas to the processing container using the first inert gas supply line after the first heating of the processing container to pressurize the inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece conveyed by the conveyor; 
supply the inert gas to the processing fluid supply containing the processing fluid using the second inert gas supply line; 
supply the processing fluid to the workpiece with the puddle of drying preventing liquid within the processing container after the processing container is pressurized with the inert gas; and 
second heat the processing container to form a mixed liquid of the dry preventing liquid and the processing fluid on the workpiece within the processing container into a supercritical state after supplying the inert gas to the processing container.

However, Toshima teaches: 
a conveyor configured to convey the workpiece (“a carrying arm 82” column 16, line 48); and
a controller configured to control an overall operation of the substrate processing apparatus (“Processing apparatus 3 including the aforementioned construction is connected to a controller 7 as illustrated in FIGS. 2 and 3. Controller 7 includes a computer equipped with a CPU (not shown) and a memory unit (not shown), and the memory unit records a program including programmed step (command) groups related to the control of the operations of processing apparatus 3 such as to the operations from loading wafer W into processing apparatus 3, performing the processing by using HFE, and to unloading wafer W” column 15, line 55).


a conveyor configured to convey the workpiece; and
a controller configured to control an overall operation of the substrate processing apparatus as is taught in Toshima, in the substrate processing apparatus disclosed by Ikutsu.
One would have been motivated to include: 
a conveyor configured to convey the workpiece; and
a controller configured to control an overall operation of the substrate processing apparatus because automation reduces opportunity for human error. Additionally, the substrates of Ikutsu would be fragile and ill-suited to manual manipulation.

Regarding claim 6, Ikutsu discloses a substrate processing method, wherein the substrate processing method includes: 
conveying a workpiece with a puddle of a dry preventing liquid into a processing container (“the substrate 101 on which the predetermined pattern 101a is formed is rinsed, and the surface of the substrate 101 and the pattern 101a are immersed in the rinsing liquid 102” paragraph [0024], “Next, these are housed in a predetermined high-pressure container” paragraph [0025], and “the substrate 101 whose surface is wet with the rinsing liquid 102” paragraph [0026] indicates that the substrate enters the chamber wet with the rinse 102); 
pressurizing an inside of the processing container (“The pressure inside the reaction chamber is such that the supercritical substance becomes a liquid” paragraph [0025]); 
supplying a processing fluid (“the supercritical substance, CF3OF, CF3COF, CHF2OCHF2, FNO, F3NO may be used, and in addition to the fluorinated carbonyl compound, a hypofluorite compound or a halogenated nitrogen compound may be used” paragraph [0048]) that has a lower boiling point than that of the dry preventing liquid (“2-propanol is taken as an example of the rinsing solution, but the present invention is not limited to this. Polar organic substances (organic solvents) such as alcohols, ketones, and ethers can be used as the rinsing solution. Further, a fluoroalcohol such as fluorinated propanol may be used as the rinsing solution. Further, a fluorine-based solvent such as hydrochlorofluorocarbon, which is 
supplying the processing fluid to the workpiece with the puddle of drying preventing liquid within the processing container (“On the surface of the substrate 101 immersed in the liquid 103 of the supercritical substance, a part of the rinse liquid 102 is replaced with the liquid 103 of the supercritical substance” paragraph [0026]); and 
second heating the processing container to form a mixed liquid of the dry preventing liquid and the processing fluid on the workpiece within the processing container into a supercritical state by heating the mixed liquid (“the internal pressure and internal temperature of the reaction chamber are set to the conditions (cocritical point) where the rinse liquid 102 and the supercritical substance are in the supercritical state” paragraph [0027]).

Ikutsu does not disclose:
a non-transitory computer-readable storage medium that stores a computer program for performing the substrate processing method;
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying;
supplying an inert gas to the processing container after the heating to pressurize an inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the buddle of dry preventing liquid on the workpiece conveyed in the conveying;
supplying the inert gas to a processing fluid container containing the processing fluid; 
supplying the processing fluid after the processing container is pressurized with the inert gas; or
second heating the processing container after supplying the inert gas to the processing container.

However, Namba teaches:
supplying an inert gas (“the pressure control part 112 shown in FIG. 2 controls the gas supply part 61 to supply gas into the internal space 70 of the chamber 7 from the second upper nozzle 78 shown in FIG. 1. In this preferred embodiment, the gas supply part 61 supplies nitrogen gas (N.sub.2) to the 
supplying the processing fluid after the processing container is pressurized with the inert gas (“coating of the upper surface 91 of the substrate 9 with the third processing liquid in Step S17” paragraph [0206]); and
second heating after supplying the inert gas to the processing container (“the substrate 9 is heated by the heating part 79 concurrently with the drying of the substrate 9” paragraph [0089]).

In view of Namba’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
supplying an inert gas to the processing container to pressurize an inside of the processing container to a range of 0.05 MPa to 0.5 MPa to suppress a rapid evaporation of the puddle of dry preventing liquid on the workpiece;
supplying the processing fluid after the processing container is pressurized with the inert gas; and
second heating after supplying the inert gas to the processing container as is taught in Namba, in the substrate processing method disclosed by Ikutsu.
One would have been motivated to include: 

supplying the processing fluid after the processing container is pressurized with the inert gas; and
second heating after supplying the inert gas to the processing container because Namba states that pressurizing will ”reliably prevent the second processing liquid on the substrate 9 from vaporizing.” Therefore, pressurizing will preserve the dry prevention liquid in Ikutsu.

Ikutsu, as modified by Namba, does not disclose:
a non-transitory computer-readable storage medium that stores a computer program for performing the substrate processing method;
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying;
supplying the inert gas to the processing container after the heating;
supplying the inert gas to a processing fluid container containing the processing fluid.

However, Wagner teaches: 
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying (“the process chamber may be preheated” column 14, line 30);
pressurizing the processing container after the heating (“the process chamber may be preheated to a critical temperature of a given fluid (i.e., prior to pressurizing the process chamber with a low/no surface tension fluid and even prior to loading the microelectronic topography within the process chamber). An advantage of such embodiments is it may be more time efficient to do so versus providing the heated environment after pressurizing the process chamber and/or loading the microelectronic topography. In particular, due to the process chamber having to generate and withstand relatively high pressures, the process chamber may have substantially thick walls. Increasing the temperature within such a process chamber may take a substantial amount of time (e.g., on the order of 30 to 60 minutes), 

In view of Wagner’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying; and
pressurizing the processing container after the heating as is taught in Wagner, in the substrate processing method as presently modified.
One would have been motivated to include: 
first heating the processing container containing the workpiece with the puddle of dry preventing liquid to a predetermined temperature after the conveying; and
pressurizing the processing container after the heating because Wagner states that this feature is more time efficient.

Ikutsu, as modified by Bertram and Wagner, does not disclose:
a non-transitory computer-readable storage medium that stores a computer program for performing the substrate processing method;
supplying the inert gas to a processing fluid container containing the processing fluid.

However, Jackson teaches supplying the inert gas to a processing fluid container containing the processing fluid (See portion of figure 12 below).

Ikutsu discloses a pump for introducing the processing fluid. Jackson teaches pushing the processing fluid using an inert gas. The substitution of one known element (the pump of Ikutsu) for another (the system of Jackson) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the system taught in Jackson would have yielded 

Ikutsu, as modified by Bertram, Wagner, and Jackson, does not disclose a non-transitory computer-readable storage medium that stores a computer program for performing the substrate processing method.

However, Toshima teaches a non-transitory computer-readable storage medium that stores a computer program for performing the substrate processing method (“Processing apparatus 3 including the aforementioned construction is connected to a controller 7 as illustrated in FIGS. 2 and 3. Controller 7 includes a computer equipped with a CPU (not shown) and a memory unit (not shown), and the memory unit records a program including programmed step (command) groups related to the control of the operations of processing apparatus 3 such as to the operations from loading wafer W into processing apparatus 3, performing the processing by using HFE, and to unloading wafer W” column 15, line 55).

In view of Toshima’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a non-transitory computer-readable storage medium that stores a computer program for performing the substrate processing method as is taught in Toshima, in the substrate processing apparatus disclosed by Ikutsu.
One would have been motivated to include a non-transitory computer-readable storage medium that stores a computer program for performing the substrate processing method because automation reduces opportunity for human error.

Regarding claim 9, Ikutsu, as modified by Namba, Wagner, Jackson, and Toshima, discloses the substrate processing apparatus of claim 5, wherein the dry preventing liquid is a fluorine-containing organic solvent (“2-propanol is taken as an example of the rinsing solution, but the present invention is not limited to this. Polar organic substances (organic solvents) such as alcohols, ketones, and ethers can be used as the rinsing solution. Further, a fluoroalcohol such as fluorinated propanol may be used as the 

Regarding claim 10, Ikutsu, as modified by Namba, Wagner, Jackson, and Toshima, discloses the substrate processing apparatus of claim 5, wherein the processing fluid is a fluorine-containing organic solvent (“the supercritical substance, CF3OF, CF3COF, CHF2OCHF2, FNO, F3NO may be used, and in addition to the fluorinated carbonyl compound, a hypofluorite compound or a halogenated nitrogen compound may be used” paragraph [0048]).  

Regarding claim 11, Ikutsu, as modified by Namba, Wagner, Jackson, and Toshima, discloses the non-transitory computer-readable storage medium of claim 6, wherein the dry preventing liquid is a fluorine-containing organic solvent (“2-propanol is taken as an example of the rinsing solution, but the present invention is not limited to this. Polar organic substances (organic solvents) such as alcohols, ketones, and ethers can be used as the rinsing solution. Further, a fluoroalcohol such as fluorinated propanol may be used as the rinsing solution. Further, a fluorine-based solvent such as hydrochlorofluorocarbon, which is generally used as a cleaning agent, may be used as the rinsing solution” paragraph [0044]).  

Regarding claim 12, Ikutsu, as modified by Namba, Wagner, Jackson, and Toshima, discloses the non-transitory computer-readable storage medium of claim 6, wherein the processing fluid is a fluorine-containing organic solvent (“the supercritical substance, CF3OF, CF3COF, CHF2OCHF2, FNO, F3NO may be used, and in addition to the fluorinated carbonyl compound, a hypofluorite compound or a halogenated nitrogen compound may be used” paragraph [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh (US 20120064727 A1) Figure 3
Chandra (US 20020014257 A1) “If during the rinse step the pressure was allowed to go below p.sub.c the pressure is first increased to above p.sub.c before the temperature is increased, in order to insure that during temperature increase the liquid-gas boundary is not crossed accidentally”
Toshima (US 20120132230 A1) “A non-transitory computer-readable recording medium storing an executable program that, when executed, causes a computer to execute a substrate processing method used in a substrate processing apparatus”
DeSimone (US 20030051741 A1) Figure 1
Banerjee (US 20130269732 A1) “The process chamber 111 could be initially pressurized to a first pressure prior to supplying the supercritical carbon dioxide into the process chamber. The first pressure would be approximately equal to about a supercritical pressure of the carbon dioxide. Air or an inert gas could be utilized to pressurize to the first pressure. After the process chamber 111 has attained the first pressure, supercritical carbon dioxide can be supplied into the process chamber 111, with the supercritical carbon dioxide being delivered to the chamber 111 at a second pressure greater than the first pressure. The step of supplying supercritical carbon dioxide at the second pressure comprises configuring and modulating a bellows chamber to compress the supercritical carbon dioxide to the second pressure. Pressures losses incurred by the supercritical carbon dioxide during the supply to the chamber 111 remains insufficient so as to not cause the supercritical carbon dioxide to reduce to a subcritical carbon dioxide phase”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799